Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to a cab of an off-highway agricultural vehicle or work vehicle that specifically requires a roof having an intake opening formed along a portion of the roof, a floor, a plurality of pillars, and only one pillar forms a duct configured to receive air from the intake opening, a seat, a console unit in the forward end of the cab, an HVAC system having a heat exchanger within the console unit, a filter unit, wherein the duct is configured to direct air from the intake opening of the roof to the filter unit, a blower, a floor-level conduit, and a filter unit conduit between the filter unit and the blower. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above cab used in combination with the filter unit having a clean box and a dirty box separated from one another by a filter element, and wherein the clean and dirty boxes of the filter unit are housed within a wheel fender.
Examiner’s note: the limitation of “the air directed to the heat exchanger unit” of claim 1 line 18 is not objected to or rejected under 112b for lacking antecedent basis because it is clear from the air flow path of Figures 2 and 4 that “the air” refers to the same “air from the intake opening” in line 12 of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746